                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                    IN THE UNITED STATES DISTRICT COURT                              June 19, 2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                               HOUSTON DIVISION


RAFAEL RAMON RODRIGUEZ                       §
                                             §
v.                                           §   CRIMINAL ACTION NO. 14-94-15
                                             §   CIVIL ACTION NO. H-18-4778
                                             §
UNITED STATES OF AMERICA                     §


                                   FINAL JUDGMENT

      For the reasons set forth in the court’s Memorandum and Order issued today, this case is

DISMISSED with prejudice.

      This is a FINAL JUDGMENT.

             SIGNED on June 18, 2019, at Houston, Texas.


                                          _______________________________________
                                                       Lee H. Rosenthal
                                                Chief United States District Judge
